DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-19, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable in view of the following applicant’s arguments:
Proctor does not perform any function similar to ignoring or filtering out signals or data transmissions; instructing at least some networks or devices to ignore or disregard some signals or data; application prioritization; prioritization, delay or altering of data transmissions, traffic, or bandwidth; or monitoring traffic, devices or networks.
Kintis describes the multi-receiver architecture at Col. 4 - 5, where Kintis states a limitation in receiver bandwidths of three beams (52) having 50, 150, and 200 MHz bandwidths, all received by different receivers, and then multiplexed in frequency to create a wider bandwidth signal.  The approach by Kintis is clearly using many different receivers, not a single receiver.  Also, Kintis does not teach a wireless transmitter, except to refer to Figure 3 and brief text at the bottom of Col. 6 and top of Col. 7, where the same sub-band architecture which requires multiple transmitters is being used.
Claim 1 is considered to be allowable in view of the above arguments and other arguments made on 7/5/2022 in the applicant’s arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/Primary Examiner, Art Unit 2464